The case was continued for advisement, and the opinion of the Court was afterwards prepared by
Emery J.
The defendant is alleged to have charged the wife of the said Matthias while sole, with stealing, and with the crime of fornication, and of being a whore. The plaintiffs married on the 28th of November, 1835. The words by one witness were proved to have been uttered in December, 1835, or in 1836. It was contended, that said words having been spoken after the marriage, were not admissible in evidence, the words set forth in the writ having been proved to have been uttered as alleged. The Judge instructed the jury, that, they might consider said evidence in connection with the other testimony in the case as having a tendency to prove malice.
We cannot hesitate to entertain the same opinion. And the subsequent statement proved by James Dudley, as having been made after the action was commenced, for the purpose of shewing malice, we think was rightly admitted.

Exceptions overruled.